Citation Nr: 1115837	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for residuals of cold weather injuries of the right hand.  

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of cold weather injuries of the left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), in which the RO granted service connection for residuals of cold weather injuries of the right and left hands and assigned a noncompensable rating for each disability, effective March 29, 2006.  In February 2008, the Veteran filed a notice of disagreement (NOD) and in an April 2008 rating decision, the RO increased the evaluations to 20 percent disabling, effective March 29, 2006.  The Veteran was advised of the above grants of increased rating; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of cold weather injuries of the right hand are manifested by pain, numbness, tingling, cold sensitization, and x-ray abnormalities.

3.  The Veteran's service-connected residuals of cold weather injuries of the left hand are manifested by pain, numbness, tingling, cold sensitization, and x-ray abnormalities.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for residuals of cold weather injuries of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 7122 (2010).  

2.  The criteria for an initial evaluation in excess of 20 percent for residuals of cold weather injuries of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 7122 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2006 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claims for higher initial ratings arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the December 2006 letter also included the type of evidence necessary to establish a disability rating and effective date.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the claims on appeal, VA obtained January 2007 personal statements from the Veteran, his mother, and fellow soldier in the Army, and VA outpatient treatment records from February 2008 to June 2010.  The Veteran was also provided VA examinations in November 2007, June 2009 and February 2010.  The VA examiners noted the Veteran's medical history, reviewed the claims file, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Due to the similar medical history and evidence related to the issues of entitlement to an initial evaluation in excess of 20 percent for residuals of cold weather injuries of the right and left hands, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West Supp. 2010).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the current rating criteria, cold injury residuals are evaluated under Diagnostic Code 7122.  See 38 C.F.R. § 4.104 (2010).  The Veteran is currently rated at 20 percent disabled for both claims on appeal.  A 20 percent disability evaluation is assigned with arthralgia or other pain, numbness, or cold sensitivity in affected parts, plus either tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.      

A 30 percent disability evaluation is assigned with arthralgia or other pain, numbness, or cold sensitivity in affected parts, plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.

Note (1) to Diagnostic Code 7122 instructs the rater to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnostic code 7122.

Note (2) to Diagnostic Code 7122 instructs the rater to evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an evaluation higher than 20 percent is warranted for the Veteran's service-connected residuals of cold weather injuries of the right and left hands.  

Review of VA outpatient treatment records from February 2008 to June 2010 reveals the Veteran's complaints of pain in both hands.  In a January 2008 record, the Veteran complained of pain in both hands after exposure to temperatures around twenty-two degrees while fixing a flat tire.  By time the Veteran was examined, his hands were deemed as normal, pain was almost resolved, fingers were warm, and a radial pulse was well felt.  The Veteran was advised to use gloves whenever the temperature is below forty degrees and to use Vicodin as the occasion requires for pain.  In an August 2008 record, the Veteran complained of worsened cramping in both hands.  He reported dropping things more often, his hands shaking while driving at times, and tingling from numbness in the cold, which seemed to be worse than before.  After an evaluation, the objective evidence revealed that the Veteran has a weak bilateral grip, his hands were without deformity, no tremors were noted, and x-ray results showed degenerative joint disease (DJD) in both hands.

In addition, the Veteran underwent three VA examinations in connection with his claims on appeal.  In November 2007, the Veteran underwent a VA cold injury protocol examination and submitted a worksheet outlining the history and circumstances of his cold injury.  On the worksheet, the Veteran reported that the following symptoms remain after the injured part was healed: numbness, weakness of hands and feet, changes in color of affected parts, change in thickness of skin of affected parts, and arthritis diagnosed in affected area.  He also reported sharp, tingling, and hard like wood pain at the tips of his fingers and all over affected parts, which is worse in cold weather.  The Veteran also reported to the VA examiner cold sensitization and stiffness.  After reviewing the Veteran's medical history and claims file, the VA examiner conducted a physical evaluation and found no objective evidence of atrophy and concluded that the Veteran's skin, color, texture, and nails of both hands were normal.  The Veteran's hands revealed normal anatomy, strength, coordination, and grip, as well as tremor of the hands unrelated to frostbite.  A radiographic report also revealed minor DJD of the right distal interphalangeal (DIP) joints, mild changes of DJD affecting both wrists, and deformity to the tuft of the left third distal phalanx, which the VA examiner assessed could certainly be related to the prior thermal injury.   

In June 2009, the Veteran underwent a second VA cold injury protocol examination and submitted another worksheet in conjunction with the examination.  On the worksheet, he reported the following symptoms remain after the injured part was healed: sharp and burning pain in his joints all the time all over affected parts, numbness, tingling, weakness of hands and feet, changes in color of affected parts, sensitivity to cold, ulcers of injured parts, misshapen nails, breakdown of skin of injured parts, decrease or loss of sensation, thinner skin of affected parts, and arthritis diagnosed in affected area.  The Veteran also reported to the VA examiner cold sensitization and constant tingling and numbness.  After reviewing the Veteran's medical history and claims file, the VA examiner conducted a physical evaluation and, similarly to the November 2007 VA examination report, found no objective evidence of atrophy and concluded that the Veteran's skin, color, temperature, and nails of both hands were normal.  The Veteran's hands revealed constant stiffness, bilateral hand clumsiness of movements, poor strength and dexterity, and no pain on manipulation of the hands or fingers.  The VA examiner also noted arthritic hypertrophy of the metacarpophalangeal (MCP) and DIP joints and diagnosed the Veteran with DJD of both hands, secondary to frostbite.  

Most recently in February 2010, the Veteran underwent a VA general medical examination, in which his diagnosis for cold weather injury, of both upper extremities, was noted as minimal.

In this case, as noted above, the Veteran does not meet the criteria for a 30 percent rating.  Although his service-connected disabilities are manifested by pain, numbness, tingling, and cold sensitization, the objective medical evidence also exhibits x-ray abnormalities, which is only but one of the two or more required criteria under Diagnostic Code 7122 for a 30 percent rating.  Thus, the Veteran's symptoms do not exhibit the criteria required to warrant the next higher evaluation, and any worsening or increase in severity throughout the pendency of this appeal remains contemplated by the 20 percent rating currently in effect.  See Fenderson, 12 Vet. App. at 119.  

Furthermore, the Board notes that in an October 2009 rating decision, the RO separately evaluated and granted service connection for peripheral neuropathy of the right upper extremity, assigned at 40 percent disabling, and for peripheral neuropathy of the left upper extremity, assigned at 30 percent disabling.  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 20 percent rating currently assigned for the service-connected disabilities on appeal.

The Board is aware of the contentions from the Veteran, his mother, and fellow soldier in the Army in January 2007 personal statements as to the severity of the Veteran's service-connected disabilities and does not doubt their sincerity.  However, although the Veteran, his mother, and fellow soldier are competent to describe symptoms observable to a lay person, they are without the appropriate medical training and expertise to offer an opinion on a medical matter, including whether the current symptoms satisfy a diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of cold weather injuries of the right and left hands.  The Veteran has not required frequent hospitalization due to his service-connected disabilities, and marked interference with employment has not been shown.  Moreover, the evidence does not demonstrate other related factors and the RO considered these issues for consideration of an extra-schedular rating in the April 2008 statement of the case and in the October 2009 supplemental statement of the case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of cold weather injuries of the right and left hands.  See Gilbert, 1 Vet. App. at 55.


ORDER

An initial evaluation in excess of 20 percent for residuals of cold weather injuries of the right hand is denied.

An initial evaluation in excess of 20 percent for residuals of cold weather injuries of the left hand is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


